United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lebanon, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-722
Issued: November 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 24, 20111 appellant filed a timely appeal from a July 30, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) that denied her request for
reconsideration of the merits. Pursuant to the Federal Employee’s Compensation Act (FECA)2
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision.
Because more than 180 days have elapsed between the issuance of the last merit decision on

1

Under the Board’s Rules of Procedure, the 180-day time period for determining jurisdiction begins on the day
following the date of OWCP’s decision. See 20 C.F.R. § 501.3(f)(2). As OWCP’s merit decision was issued on
July 30, 2010, the 180-day computation begins July 31, 2010. 180 days from July 31, 2010 was January 26, 2011.
Since using January 28, 2011, the date the appeal was received by the Clerk of the Board, would result in the loss of
appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is January 24, 2011, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et. seq.

March 11, 2010 to the filing of this appeal, the Board lacks jurisdiction to review the merits of
the case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of
the merits of the claim under 5 U.S.C. § 8128(a).
On appeal, appellant contends that clarification should have been sought from the second
opinion examiner.
FACTUAL HISTORY
This case has previously been before the Board. On April 14, 1999 appellant, then a 50year-old rural letter carrier, filed an occupational disease claim alleging that she sustained carpal
tunnel syndrome as a result of repetitive casing of mail. On June 28, 1999 OWCP accepted
appellant’s claim for bilateral carpal tunnel syndrome. On December 5, 2000 OWCP issued
schedule awards for a one percent impairment of the left upper extremity and a three percent
impairment of the right upper extremity. This decision was affirmed by a hearing representative
on September 4, 2001. By decision dated January 29, 2002, OWCP reviewed appellant’s case on
the merits but denied modification of the schedule award. By decision dated December 27,
2002, the Board affirmed the schedule awards.4 The facts of the case as set forth in the Board’s
prior decision are hereby incorporated by reference.
On April 30, 2009 appellant filed a claim for a schedule award for additional impairment.
In a May 2, 2009 opinion, Dr. John W. Ellis, a Board-certified family practitioner,
concluded that appellant had a 19 percent impairment of her right upper extremity and a 20
percent impairment of her left lower extremity. OWCP referred appellant’s record to its medical
adviser. By letter dated August 15, 2009, OWCP’s medical adviser recommended that appellant
be referred for a second opinion examination, noting that it was unclear what edition of the
A.M.A., Guides Dr. Ellis used in evaluating her impairment. It did not appear that he applied the
sixth edition of the A.M.A., Guides.
On August 26, 2009 OWCP referred appellant to Dr. Jeffrey Woodward, a Boardcertified physiatrist, to determine the extent of permanent impairment. In a report dated
September 10, 2009, Dr. Woodward listed his findings on physical examination and initially
determined that appellant had a two percent impairment of her right upper extremity and a two
percent impairment of her left upper extremity pursuant to the A.M.A., Guides. In an addendum
dated September 25, 2009, Dr. Woodward stated that inadvertent errors in the impairment rating
calculation were found and he advised and that appellant had a left upper extremity impairment
of six percent.
3

An appeal of an OWCP decision issued on or after November 19, 2008 must be filed within 180 days of the date
of the decision. 20 C.F.R. § 501(e).
4

Docket No. 92-1522 (issued December 27, 2002).

2

On October 29, 2009 an OWCP medical adviser reviewed the reports, and noted that
Dr. Woodward provided the documentation necessary to use Table 15-21, page 438, for the
median nerve below midforearm -- entire nerve. Dr. Woodward considered the relevant factors
and determined that appellant had a two percent impairment of the right upper extremity and a
two percent impairment of the left upper extremity. The medical adviser concluded that these
impairment ratings were acceptable based on the sixth edition of the A.M.A., Guides. He noted
that prior awards must be subtracted, and therefore appellant was not entitled to an additional
schedule award to his right upper extremity, but that he was entitled to a one percent additional
award to his left upper extremity.
On November 2, 2009 OWCP issued an award for an additional one percent of the left
upper extremity impairment and found no additional impairment of the right upper extremity.
On February 10, 2010 appellant requested reconsideration. She contended that the
OWCP medical adviser prepared his report based upon a review of Dr. Woodward’s
September 28, 2009 report but that Dr. Woodward appended this report and stated that the left
upper extremity rating should be increased to six percent.
On March 3, 2010 an OWCP medical adviser noted that Dr. Woodward did not properly
explain his rationale for the higher impairment rating.
By decision dated March 11, 2010, OWCP determined that the evidence was insufficient
to warrant modification of the prior decision.
On May 7, 2010 appellant requested reconsideration, contending that OWCP neglected to
follow proper procedures with regard to obtaining clarification from the second opinion
physician.
By decision dated July 30, 2010, OWCP denied appellant’s request without conducting a
merit review of the case.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.7 When a claimant fails to

5

5 U.S.C. §§ 8101-8193. Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

3

meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.8
ANALYSIS
The Board finds that OWCP appropriately denied appellant’s request for reconsideration.
Appellant’s argues that OWCP should have obtained clarification from the second opinion
physician. The Board notes that OWCP procedures provide that, after obtaining all necessary
medical evidence, the file should be routed to an OWCP medical adviser for an opinion
concerning the nature and percentage of impairment in accordance with the A.M.A., Guides.9
OWCP’s medical adviser is responsible for reviewing the file, particularly the medical report on
which the award is to be based, and then calculating the award.10 OWCP’s medical adviser
reviewed the medical opinions of record and determined appellant’s impairment rating based, in
part, on the opinion of Dr. Woodward. Dr. Woodward did issue an addendum, however,
OWCP’s medical adviser addressed the addendum and determined that it was not sufficient to
merit a greater schedule award. Therefore, as appellant has failed to establish that OWCP
erroneously applied or interpreted a specific point of law, advance a relevant legal argument not
previously considered by OWCP, or submit any pertinent new and relevant evidence, the Board
finds that OWCP properly denied appellant’s request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
without merit review of the claim under 5 U.S.C. § 8128(a).

8

Id. at § 10.608(b).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).
10

See Federal (FECA) Procedure Manual, Part 3 -- Claims, Determining Schedule Awards, Chapter 3.700.3.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 30, 2011 is affirmed.
Issued: November 1, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

